Exhibit 10.1

OMNIBUS CONSENT AND AMENDMENT NO. 1 TO THIRD AMENDED AND

RESTATED RECEIVABLES PURCHASE AGREEMENT, AMENDMENT NO. 4 TO

RECEIVABLES SALE AGREEMENT AND AMENDMENT NO. 1 TO PERFORMANCE

UNDERTAKING

THIS OMNIBUS CONSENT AND AMENDMENT (this “Consent and Amendment”) is entered
into as of September 25, 2008 by and among:

(a) Yellow Roadway Receivables Funding Corporation, a Delaware corporation (the
“Seller” or “YRRFC”),

(b) YRC Worldwide Inc., a Delaware corporation (the “Performance Guarantor”),

(c) JPMorgan Chase Bank, N.A., SunTrust Bank, Wachovia Bank, National
Association, and ABN AMRO Bank, N.V. (each of the foregoing a “Committed
Purchaser”),

(d) Falcon Asset Securitization Company LLC, Three Pillars Funding LLC and
Amsterdam Funding Corporation (each of the foregoing, a “Conduit”),

(e) YRC Assurance Co. Ltd., an exempted company incorporated with limited
liability under the laws of Bermuda, individually and as agent for itself
(together with its successors and permitted assigns and in such latter capacity,
a “Co-Agent”),

(f) Wachovia Bank, National Association, as letter of credit issuer (the “LC
Issuer”),

(g) SunTrust Robinson Humphrey, Inc., Wachovia Bank, National Association, ABN
AMRO Bank, N.V., and JPMorgan Chase Bank, N.A., as “Co-Agents,”

(h) JPMorgan Chase Bank, N.A., as administrative agent for the Groups (together
with its successors and permitted assigns and in such capacity, the
“Administrative Agent” and together with the Co-Agents, and their respective
successors and permitted assigns, the “Agents”),

(i) Yellow Transportation, Inc., an Indiana corporation (“YTI”), Roadway
Express, Inc., a Delaware corporation (“REI”), USF Reddaway, Inc., an Oregon
corporation (“Reddaway”), and USF Holland, Inc., a Michigan corporation
(“Holland” and, together with YTI, REI and Reddaway, the “Current Originators”),

with respect to (i) that certain Third Amended and Restated Receivables Purchase
Agreement, dated as of April 18, 2008, among the Seller, the Committed
Purchasers, the Conduits, LC Issuer and the Agents (the “Existing RPA”),
(ii) that certain Amended and Restated Receivables Sale Agreement, dated as of
May 24, 2005, by and between the Current Originators, as sellers, and

 

1



--------------------------------------------------------------------------------

YRRFC, as purchaser, as amended from time to time (the “Existing RSA”), and
(iii) that certain Performance Undertaking, dated as of April 18, 2008, executed
by the Performance Guarantor in favor of YRRFC and its successors and permitted
assigns (the “Existing Undertaking”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have their meanings as attributed to such terms in the Existing RPA or, if not
defined therein, the Existing RSA or the Existing Undertaking, as applicable.

2. Consent. Each of the parties hereto consents to the merger of YTI with and
into REI, with the survivor being REI which shall first be renamed “Yellow
Roadway Corp.” and shortly thereafter, “YRC Inc.” (the “Merger”). Each of the
parties hereto (i) further agrees that the Merger and the foregoing related name
changes shall not give rise to a Potential Default or an Event of Default under
the Existing RSA or a Potential Servicer Default or Servicer Default under the
Existing RPA, and (ii) waives any breach of any covenant, representation or
warranty under either the Existing RPA or the Existing RSA that otherwise arises
as a result of the consummation of the Merger and the foregoing related name
changes.

3. Amendments to RPA and RSA; Waiver.

(a) Effective as of the date of this Consent and Amendment, the definition of
“Change of Control” in the Existing RPA is hereby amended and restated in its
entirety to read as follows:

“Change of Control” means (i) any Person or Persons acting in concert shall
acquire beneficial ownership (within the meaning of Rule 13d-3 of the Securities
and Exchange Commission under the Securities Exchange Act of 1934) of 20% or
more of the outstanding shares of voting stock of YRC Worldwide Inc.; or
(ii) during any period of twelve (12) consecutive months, commencing before or
after the date hereof, individuals who at the beginning of such twelve-month
period were directors of YRC Worldwide Inc. shall cease for any reason to
constitute a majority of the board of directors of YRC Worldwide Inc.; or
(iii) YRC Worldwide Inc. shall cease to own, directly or indirectly, all of the
outstanding shares of voting stock of the Seller on a fully diluted basis; or
(iv) YRC Worldwide Inc. shall cease to own, directly or indirectly, all of the
outstanding shares of voting stock of each Originator on a fully diluted basis.

(b) Effective as of the date of this Consent and Amendment, the following new
definitions are hereby inserted into Exhibit I to the Existing RPA in their
appropriate alphabetical order:

“Accounting Based Consolidation Event” means the consolidation, for financial
and/or regulatory accounting purposes, of all or any portion of the assets and
liabilities of any Conduit that are subject to this Agreement or any other
Transaction Document with all or any portion of the assets and liabilities of an
Affected Entity. An Accounting Based Consolidation Event shall be deemed to

 

2



--------------------------------------------------------------------------------

occur on the date any Affected Entity shall acknowledge in writing that any such
consolidation of the assets and liabilities of a Conduit shall occur.

“Affected Entity” means (i) any Funding Source, (ii) any agent, administrator or
manager of a Conduit, or (iii) any bank holding company in respect of any of the
foregoing.

(c) Effective as of the date of this Consent and Amendment, Section 8.2 of the
Existing RPA is hereby amended and restated in its entirety to read as follows:

Section 8.2. Increased Cost and Reduced Return; Accounting Based Consolidation
Event.

(a) If after the date hereof, any Affected Entity shall be charged any fee,
expense or increased cost on account of the adoption of any applicable law, rule
or regulation (including any applicable law, rule or regulation regarding
capital adequacy), any accounting principles or any change therein in any of the
foregoing, or any change in the interpretation or administration thereof by the
Financial Accounting Standards Board (“FASB”), any governmental authority, any
central bank or any comparable agency charged with the interpretation or
administration thereof, or compliance with any request or directive (whether or
not having the force of law) of any such authority or agency (a “Regulatory
Change”): (i) which subjects any Affected Entity to any charge or withholding on
or with respect to this Agreement, any Funding Agreement or an Affected Entity’s
obligations under this Agreement or a Funding Agreement, or on or with respect
to the Receivables, or changes the basis of taxation of payments to any Affected
Entity of any amounts payable under this Agreement or any Funding Agreement
(except for changes in the rate of tax on the overall net income of an Affected
Entity) or (ii) which imposes, modifies or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of an Affected Entity, or credit
extended by an Affected Entity pursuant to this Agreement or a Funding Agreement
or (iii) which imposes any other condition the result of which is to increase
the cost to an Affected Entity of performing its obligations under this
Agreement or a Funding Agreement, or to reduce the rate of return on an Affected
Entity’s capital as a consequence of its obligations under this Agreement or a
Funding Agreement, or to reduce the amount of any sum received or receivable by
an Affected Entity under this Agreement or a Funding Agreement or to require any
payment calculated by reference to the amount of interests or loans held or
interest received by it, then, upon demand by the applicable Co-Agent, the
Seller shall pay to such Co-Agent, for the benefit of the relevant Affected
Entity, such amounts charged to such Affected Entity or compensate such Affected
Entity for such reduction. For the avoidance of doubt, if FASB Interpretation
No. 46R, or any other change in accounting standards or the issuance of any
other pronouncement, release or interpretation, causes or requires the
consolidation of all or a portion of the assets and liabilities of any Conduit
or the Seller with the assets and liabilities of any Agent, any Person or any
other Affected Entity, such event shall constitute a circumstance on which such
Affected Entity may base a claim for reimbursement under this Section.

 

3



--------------------------------------------------------------------------------

(b) If after the date hereof, any Accounting Based Consolidation Event shall
occur which is not the result of a Regulatory Change, then, upon demand by any
Co-Agent, Seller shall pay to such Co-Agent, for the benefit of the relevant
Affected Entity, such amounts as such Affected Entity reasonably determines will
compensate or reimburse such Affected Entity for any resulting (i) fee, expense
or increased cost charged to, incurred or otherwise suffered by such Affected
Entity, (ii) reduction in the rate of return on such Affected Entity’s capital
or reduction in the amount of any sum received or receivable by such Affected
Entity, or (iii) internal capital charge or other imputed cost determined by
such Affected Entity to be allocable to Seller or the transactions contemplated
in this Agreement in connection therewith; provided, however, that in no event
may any Affected Entity (or the applicable Co-Agent on its behalf) claim or
receive reimbursement or compensation for amounts under this Section 8.2(b) that
would result in its total compensation (inclusive of Discount and fees)
exceeding the total compensation that would have been payable to such Affected
Entity immediately prior to such Accounting Based Consolidation Event if it were
a Committed Purchaser purchasing or committing to purchase Receivable Interests
pursuant to Section 2.2 of this Agreement. Amounts under this Section 8.2(b) may
be demanded at any time without regard to the timing of issuance of any
financial statement by Company or by any Affected Entity.

(c) Payment of any sum pursuant to this Section 8.2 shall be made by the Seller
to the applicable Co-Agent, for the benefit of the relevant Affected Entity, not
later than ten (10) days after any such demand is made. A certificate of any
Affected Entity, signed by an authorized officer claiming compensation under
this Section 8.2 and setting forth in reasonable detail the additional amount to
be paid for its benefit and explaining the manner in which such amount was
determined shall be presumptive evidence of the amount to be paid, absent
manifest error. Amounts under this Section 8.2 may be demanded at any time
without regard to the timing of issuance of any financial statement by a Conduit
or any Affected Entity.

(d) Effective as of the date of this Consent and Amendment, the following new
Section 10.4 is hereby inserted into the Existing RPA:

Section 10.4. Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Committed Purchaser may at any time pledge or
grant a security interest in all or any portion of its rights (including,
without limitation, any Receivable Interest and any rights to payment of Capital
and Yield) under this Agreement to secure obligations of such Committed
Purchaser to a Federal Reserve Bank, without notice to or consent of the Seller,
any other Purchaser or any Agent; provided that no such pledge or grant of a
security interest shall release a Committed Purchaser from any of its
obligations hereunder, or substitute any such pledgee or grantee for such
Committed Purchaser as a party hereto.

 

4



--------------------------------------------------------------------------------

(e) Any Event of Default or Potential Event of Default under the Existing RSA,
or a Potential Servicer Default or Servicer Default under the Existing RPA, that
would arise as a result of changes in the board of directors of any Current
Originator prior to the date hereof, is hereby expressly waived.

(f) Effective upon the consummation of the Merger, the definition of the term
“Originator” in the Existing RPA is hereby amended and restated so that such
definition shall read in its entirety as follows:

“Originator” means any of (a) Yellow Roadway Corp., a Delaware corporation
formerly known as Roadway Express, Inc. (“REI”) and successor by merger of
Yellow Transportation, Inc. with and into REI, (b) USF Reddaway Inc., an Oregon
corporation, and (c) USF Holland Inc., a Michigan corporation.

(g) Effective upon the consummation of the Merger, the definition of the term
“Existing Originator” in the Existing RSA is hereby amended so that such term
shall read in its entirety and mean as follows (and any inconsistent definition
in the Existing RSA is hereby superseded):

“Existing Originators” means Yellow Roadway Corp., a Delaware corporation
formerly known as Roadway Express, Inc. (“REI”) and successor by merger of
Yellow Transportation, Inc. with and into REI.

(h) Effective upon the consummation of the Merger, the first recital in the
Existing Undertaking is hereby amended and restated so that such recital shall
read in its entirety as follows:

Yellow Roadway Corp, a Delaware corporation as successor by merger to Yellow
Transportation, Inc., an Indiana corporation, and Roadway Express, Inc., a
Delaware corporation, USF Reddaway Inc., an Oregon corporation, USF Holland
Inc., a Michigan corporation (each of the foregoing, an “Originator” and
collectively, the “Originators”), and Recipient have entered into an Amended and
Restated Receivables Sale Agreement, dated as of May 24, 2005 (as amended,
restated or otherwise modified from time to time, the “Sale Agreement”),
pursuant to which (a) the Originators are selling to Recipient their respective
right, title and interest in their Receivables and Related Security subject to
the terms and conditions contained therein and (b) the Originators have agreed
to act as Sub-Servicers for the receivables originated by them.

(i) Effective upon the consummation of the Merger and the change of name from
“Yellow Roadway Corp.” to “YRC Inc.”, prior references to Yellow Roadway Corp.
in the Existing RSA, the Existing RPA and the Existing Undertaking shall mean
and refer to YRC Inc., a Delaware corporation.

4. Effective Date. This Consent and Amendment shall become effective as of the
date hereof when the Administrative Agent has received counterparts of this
Consent and Amendment, duly executed by each of the parties hereto.

 

5



--------------------------------------------------------------------------------

5. Ratification. Each of the Existing RPA , the Existing RSA and the Existing
Undertaking, as modified hereby, is hereby ratified, approved and confirmed in
all respects.

6. Reference to Agreement. From and after the effective date hereof, each
reference in the Existing RPA or Existing RSA to “this Agreement” or “this
Undertaking,” as the case may be, “hereof”, or “hereunder” or words of like
import, and all references to the Existing RPA, the Existing RSA and the
Existing Undertaking, as the case may be, in any and all agreements,
instruments, documents, notes, certificates and other writings of every kind and
nature shall be deemed to mean the Existing RPA, the Existing RSA or the
Existing Undertaking, as applicable, as modified by this Consent and Amendment.

7. Costs and Expenses. The Seller agrees to pay all reasonable costs, fees, and
out-of-pocket expenses (including reasonable attorneys’ fees and disbursements)
incurred by the Agents in connection with the preparation, execution and
enforcement of this Consent and Amendment.

8. CHOICE OF LAW. THIS CONSENT AND AMENDMENT SHALL BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW)
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES.

9. Execution in Counterparts. This Consent and Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Consent and Amendment to
be executed and delivered by their duly authorized officers as of the date
hereof.

 

YELLOW ROADWAY RECEIVABLES FUNDING CORPORATION By:  

/s/ Christina E. Wise

Name:   Christina E. Wise Title:   President and Chief Executive Officer YRC
WORLDWIDE INC., AS PERFORMANCE GUARANTOR By:  

/s/ Christina E. Wise

Name:   Christina E. Wise Title:   Vice President - Treasurer YELLOW
TRANSPORTATION, INC. By:  

/s/ Kenneth P. Bowman

Name:   Kenneth P. Bowman Title:   Vice President - Finance ROADWAY EXPRESS,
INC. By:  

/s/ Kenneth P. Bowman

Name:   Kenneth P. Bowman Title:   Vice President - Finance USF REDDAWAY INC.
By:  

/s/ Tom Palmer Jr.

Name:   Tom Palmer Jr. Title:   VP, Finance USF HOLLAND INC. By:  

/s/ Daniel L. Olivier

Name:   Daniel L. Olivier Title:   Vice President, Finance

 

7



--------------------------------------------------------------------------------

YRC ASSURANCE CO. LTD., AS AN UNCOMMITTED PURCHASER AND AS YRCA AGENT By:  

/s/ Brenda Stasiulis

Name:   Brenda Stasiulis Title:   Financial Officer FALCON ASSET SECURITIZATION
COMPANY LLC BY:   JPMORGAN CHASE BANK, N.A., ITS ATTORNEY-IN- FACT By:  

/s/ John M. Kuhns

Name:   John M. Kuhns Title:   Executive Director SUNTRUST ROBINSON HUMPHREY,
INC., AS THREE PILLARS AGENT By:  

/s/ Joseph R. Franke

Name:   Joseph R. Franke Title:   Director THREE PILLARS FUNDING LLC By:  

/s/ Doris J. Hearn

Name:   Doris J. Hearn Title:   Vice President AMSTERDAM FUNDING CORPORATION By:
 

/s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President

 

8



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., AS A COMMITTED PURCHASER, AS FALCON AGENT AND AS
ADMINISTRATIVE AGENT By:  

/s/ John M. Kuhns

Name:   John M. Kuhns Title:   Executive Director SUNTRUST BANK, AS A COMMITTED
PURCHASER By:  

/s/ Tesha Winslow

Name:   Tesha Winslow Title:   Portfolio Manager WACHOVIA BANK, NATIONAL
ASSOCIATION, AS A COMMITTED PURCHASER, AS LC ISSUER AND AS WACHOVIA AGENT By:  

/s/ William P. Rutkowski

Name:   William P. Rutkowski Title:   Vice President ABN AMRO BANK N.V., AS A
COMMITTED PURCHASER AND AS AMSTERDAM AGENT By:  

/s/ David J. Donofrio

Name:   David J. Donofrio Title:   Director By:  

/s/ Christopher M. Burke

Name:   Christopher M. Burke Title:   Vice President

 

9